Per Curiam.
The plaintiff appeals from the judgment of the trial court in favor of the defendant on the plain*87tiff’s complaint seeking custody of the parties’ six year old son. The plaintiff, who is the father of the child, claims that the trial court failed to find material facts which were undisputed, reached conclusions contrary to the evidence, and abused its discretion in denying his request for custody. We find no error.
The trial court filed a complete, thoughtful and detailed memorandum of decision, and found that it is in the child’s best interests to remain in the custody of his mother, the defendant, who has successfully raised him with love and care for his entire life. The court also found that a change of custody would be more harmful to the child than remaining with his mother. The court made these findings despite its further finding that the plaintiff could respond more adequately to the child’s physical needs than could the defendant, who receives social security disability payments, and despite the recommendation of the family relations officer that custody be granted to the plaintiff. We have carefully reviewed the entire record, and conclude that the trial court’s findings are fully supported by the evidence and do not constitute an abuse of discretion. The court was not bound to accept the recommendation of the family relations officer. Emerick v. Emerick, 5 Conn. App. 649, 653, 502 A.2d 933 (1985), cert. dismissed, 200 Conn. 804, 510 A.2d 192 (1986).
There is no error.